DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters. 

Response to Amendment
This Office Action has been issued in response to amendments filed 09 February 2022.
Claims 1 – 20 are pending.

Claim Objections
Claims 1 – 20 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “adjusting workload weights of the first storage device and the second storage device such that the first difference, wherein adjusting the workload weights of the first storage device and the second storage device comprises i) increasing a first storage device workload weight of the first storage device such that program/erase cycles of the first storage device is increased, and ii) decreasing a second storage device workload weight of the second storage device such that program/erase cycles of the second storage device is decreased”.  This is so that it is clear that it is increase and decrease of workload weights (and not increase and decrease in P/E cycles) that causes first difference ≥ estimated minimum EOL difference (see spec ¶[33], [35]).  In addition, Applicant is advised to avoid reciting limitations as intended use (via use of “in order to” and “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).
Claim 1 should also be amended to “wherein a first normalized combined of the first storage device and the second storage device is maintained before and after increasing the first storage device workload weight first normalized combined first/second storage device workload weight of the first storage device and the second storage device”.  Since normalized workload weight is for both first storage device and second storage device, it would not make sense to recite said normalized workload weight as either said first storage device or said second storage device.  In addition, Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).  Furthermore, there is no need repeat that said first storage device workload weight (or said second storage device workload weight) is of said first storage device (or said second storage device) because such an association was previously established.

Claim 14 is the method claim corresponding to the multi-storage device lifecycle management system claim 1 and is objected on the same grounds as claim 1.

Claim 4 should be amended to “wherein the decreasing the second storage device workload weight [[for]] of the second storage device include providing the second storage device in a non-active state”.  Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).
Claim 10 is the information handling system claim corresponding to the multi-storage device lifecycle management system claim 4 and is objected on the same grounds as claim 4.
Claim 17 is the method claim corresponding to the multi-storage device lifecycle management system claim 4 and is objected on the same grounds as claim 4.

Claim 5 should be amended to “adjusting workload weights of the third storage device and the fourth storage device such that the second differencemulti-storage-device maximum end-of-, wherein adjusting the workload weights of the third storage device and the fourth storage device comprises i) decreasing a third storage device workload weight of the third storage device such that program-erase cycles of the third storage device is decreased, and ii) increasing a fourth storage device workload weight of the fourth storage device such that program/erase cycle of the fourth storage device is increased”.  This is so that it is clear that it is increase and decrease of workload weights (and not increase and decrease in P/E cycles) that causes first difference ≤ estimated minimum EOL difference (see spec ¶[44], [46]).  In addition, Applicant is advised to avoid reciting limitations as intended use (via use of “in order to” and “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).
Claim 5 should also be amended to “wherein a second normalized combined of the third storage device and the fourth storage device is maintained before and after decreasing the third storage device workload weight second normalized combined third/fourth storage device workload weight of the third storage device and the fourth storage device”.  Since normalized workload weight is for both third storage device and fourth storage device, it would not make sense to recite said normalized workload weight as either said third storage device or said fourth storage device.  In addition, Applicant is advised to avoid reciting limitations as intended use (via use of “for”) because limitations that recite indented use only has to be capable of said use (instead of performing said use).  Furthermore, there is no need repeat that said third storage device workload weight (or said fourth storage device workload weight) is of said third 
Claim 11 is the information handling system claim corresponding to the multi-storage device lifecycle management system claim 5 and is objected on the same grounds as claim 5.
Claim 18 is the method claim corresponding to the multi-storage device lifecycle management system claim 5 and is objected on the same grounds as claim 5.

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Allowable Subject Matter
Claim 1 recites, at least, responsive to first difference (between two remaining lifetime of first and second storage devices) being less than minimum multi-storage device lifetime difference, i) incrementing workload weight of said first storage device such that P/E cycles of said first storage device is also increased, ii) decrementing workload weight of said second storage device such that P/E cycles of said second storage device is also decreased, and iii) maintaining normalized workload weight before and after said incrementing and said decrementing.  This subject matter is reflected in the following limitations of claim 1.
increase a first storage device workload weight for the first storage device in order to increase a first storage device frequency of program/erase cycles for the first storage device, and decrease a second storage device workload weight for the second storage device in order to decrease a second storage device frequency of program/erase cycles for the second storage device such that the first difference, which is measured between the 
wherein a first normalized combined first/second storage device workload weight for the first storage device and the second storage device is maintained before and after increasing the first storage device workload weight for the first storage device and the decreasing the second storage device workload weight for the second storage device
As noted in Office Action mailed 22 July 2021, Fukutomi teaches when difference in life expectancy (first difference) between drive 0 (first storage) and drive 2 (second storage device) is lower than predetermined threshold (estimated multi-storage-device minimum end-of-life difference) higher writes is allocated to said drive 2 until said difference in life expectancy exceed said predetermined threshold (see Fukutomi Fig. 14A and 14B) where Avici teaches said higher writes is allocated based on weights where total of said weights (first normalized combined workload weight) = 1 (see also Office Action mailed 03 December 2021).  However, Fukutomi in view of Avici do not appear to explicitly teach that weight of said drive 0 is increased such that P/E cycles of said drive 0 is also increased, and weight of said drive 2 is decreased such that P/E cycles of said drive 2 is also decreased.  Therefore, claim 1 is allowable over prior art.
Claim 7 is the information handling system claim corresponding to the multi-storage device lifecycle management system claim 1 and is allowable over prior art for the same reasons as claim 1.
Claim 14 is the method claim corresponding to the multi-storage device lifecycle management system claim 1 and is allowable over prior art for the same reasons as claim 1.

However, the claims are not in condition for allowance due to outstanding claim objections.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHIE YEW/            Primary Examiner, Art Unit 2139